ORDER
JARVIS, District Judge.
The defendants have filed a document styled “Defendants’ Objections to Magistrate’s Report and Recommendation” [Court File # 105, Civil Action No. 3-86-492; Court File # 125, Civil Action No. 3-86-335]. However, in reviewing this document it appears that it is not an objection to a report and recommendation of the United States Magistrate, but rather it is an appeal from an order of the United States Magistrate requiring the defendants to answer certain deposition questions regarding discussions occurring during committee meetings pertaining to the promotion and tenure of plaintiffs. See Court File # 102, Civil Action No. 3-86-492; Court File # 122, Civil Action No. 3-86-335. These and other nondispositive motions were referred to the United States Magistrate for disposition pursuant to 28 U.S.C. § 636(b)(1)(A) rather than for a report and recommendation pursuant to § 636(b)(1)(B). Accordingly, this court will consider whether the Magistrate’s order is either clearly erroneous or contrary to law.
The court has reviewed the Memorandum and Order of the United States Magistrate, 124 F.R.D. 169, and defendants’ memorandum in opposition thereto and is in agreement with the United States Magistrate that the appropriate legal standard to apply is that set out in Gray v. Board of Higher Education, City of New York, 692 F.2d 901 (2nd Cir.1982). The court also finds that the Magistrate’s application of the balancing test required by Gray is not clearly erroneous. Accordingly, the Memorandum and Order of the United States Magistrate is AFFIRMED, and defendants’ appeal therefrom is DENIED.
The court further notes that defendants seek to limit the Magistrate’s order to the peer review discussion and vote of the named defendants. The court disagrees. Comments made by persons other than the defendants during these meetings may be relevant to establish a conspiracy among the defendants. The court observes that the discussions which occurred at these meetings go to the heart of this lawsuit. The defendants’ request that the court limit the order of the United States Magistrate to the three individual defendants is DENIED.